Elandrau, J.
By the Court No objection was made by the-Defendants or any of them in the court below to the assess*172ment of damages by tbe court. The note stipulated for interest at the rate of five per cent, per month after maturity, and the court had a right to suppose that if the Defendants did not want judgment to pass against them for that amount, they would say so, as they all appeared. If they were dissatisfied with his assessment, they should have asked him to correct it or make a new assessment. There is no decision of the court below that is properly here for review under the case of Babcock & Hollinshead vs. Sanborn & French, 3 Minn. 141.
The judgment is affirmed, but the case is remanded without prejudice to an application being made below for the relief sought here.

Chief Justice Tmmett dissents from the foregoing opinion.